           Case MDL No. 2804 Document 7633 Filed 05/20/20 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      Fayetteville Arkansas Hospital Company, LLC. et al v.            )
             Amneal Pharmaceuticals, LLC.et al,                        )
             W.D. Arkansas, C.A. No. 5:20-05036                        )               MDL No. 2804


              ORDER VACATING CONDITIONAL TRANSFER ORDER
           AND VACATING THE MAY 28, 2020, HEARING SESSION ORDER


        A conditional transfer order was filed in this action (Fayetteville Hospital) on March 5, 2020.
Prior to expiration of that order’s 7-day stay of transmittal, plaintiffs in Fayetteville Hospital filed
a notice of opposition to the proposed transfer. Plaintiffs later filed a motion and brief to vacate the
conditional transfer order. The Panel has now been advised that Fayetteville Hospital was remanded
to the Circuit Court of Washington County, Arkansas, by the Honorable Timothy L. Brooks in an
order filed on May 18, 2020.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-140” filed on March 5, 2020, is VACATED insofar as it relates to this action.

       IT IS FURTHER ORDERED that the Hearing Session Order and the attached Schedule filed
on April 24, 2020, are VACATED insofar as they relate to this action.


                                                       FOR THE PANEL



                                                       John W. Nichols
                                                       Clerk of the Panel
